Exhibit 10.16


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of March 8, 2016
(the “Effective Date”), by and between MacroGenics, Inc., a Delaware
corporation, including its successors and assigns (the “Employer” or “Company”),
and Eric Risser (“Executive”).
In consideration of the promises and the respective undertakings of Employer and
Executive set forth below, Employer and Executive hereby agree as follows:
1.Employment. Employer hereby employs Executive, and Executive hereby accepts
such employment and agrees to perform services for Employer, for the period and
on the other terms and subject to the conditions set forth in this Agreement.
2.    Employment at Will. Executive is employed “at-will” which means that
Executive’s employment is not for any defined term and may be terminated by
either Executive or the Company at any time, with or without cause, for any or
no reason, subject to the notice provisions in Section 5.
3.    Position and Duties.
3.01.    Service with Employer. Employer hereby employs Executive in an
executive capacity with the title of Senior Vice President, Business Development
and Portfolio Management (“Title”), and Executive hereby accepts such employment
and undertakes and agrees to serve in such capacity. Subject to the overall
policy directives of the Board of Directors (the “Board”) and applicable law, in
Executive’s capacity as Title, Executive shall have such powers, perform such
duties and fulfill such responsibilities as are typically associated with such
position in other similarly situated companies.
3.02.    Performance of Duties. Executive agrees to: (i) devote substantially
all of Executive’s business time, attention and efforts to the business and
affairs of Employer while employed; and (ii) adhere to all Employer’s written
employment policies and procedures as shall be in force from time to time.
Executive shall perform Executive’s duties primarily at the Company’s
headquarters in Rockville, Maryland, but is expected to travel as Company
business necessitates.
3.03.    Outside Activities. During the term of Executive’s employment with the
Company pursuant to this Agreement, Executive shall not, except as set forth
below: (i) accept other employment; (ii) render or perform services for
compensation to any Person (as hereinafter defined) other than Employer; (iii)
serve as an officer or on the board of directors (or similar governing body) of
any entity other than Employer, whether or not for compensation; or (iv) engage
in any other business or professional activity that will require any effort on
the part of Executive that, in the sole discretion of Employer, could reasonably
be expected to materially detract from the ability of Executive to perform
Executive’s duties to Employer pursuant to this Agreement; provided, however,
Executive may engage in the activities (x) set forth in Schedule 1 hereto (as
may be amended from time to time by mutual written agreement of the parties) so
long as in doing so Executive is not in any way competing with the Company and
such outside activities do not materially detract from Executive’s performance
of his duties hereunder or (y) described in clause (iii) or (iv) above if prior
to engaging in such activity described in clause (iii) or (iv), Executive has
disclosed such activity to the Board and received written approval to engage in
such




--------------------------------------------------------------------------------




activity from the Board. Executive may engage in personal investments without
disclosure to or written approval from the Board provided Executive is not
required or expected to serve as a board member, advisor or consultant and
Executive shall, at any time, own beneficially less than 5% of the outstanding
securities of any issuer and such personal investment shall not otherwise
interfere with Executive’s performance of duties hereunder and/or the provisions
of Executive’s written agreements with Employer. Although Executive may be
engaged in outside activities pursuant to this section, nothing herein is
intended to limit or waive Executive’s fiduciary duties.
3.04.    Executive Representations. Executive represents that Executive is not
subject to any restrictive covenant, confidentiality agreement, or any other
agreement that would prevent Executive from accepting employment with Employer,
and based on the information provided to Employer by Executive, Employer accepts
such representation.
4.    Compensation.
4.01.    Base Salary. Employer shall pay to Executive an annual base salary for
all services to be rendered by Executive under this Agreement of $345,100 (the
“Base Salary”), which Base Salary shall be paid in accordance with Employer’s
normal payroll schedule, procedures and policies (which schedule, procedures and
policies may be modified from time to time) and subject to applicable deductions
as required by law. Employer shall review Executive’s salary on an annual basis
and may, in its discretion, consider and declare from time to time increases in
the Base Salary that it pays Executive. Any and all increases in Executive’s
salary pursuant to this section shall cause the level of Base Salary to be
increased by the amount of each such increase for purposes of this Agreement.
The increased level of Base Salary as provided in this section shall become the
level of Base Salary for the remainder of the term of this Agreement unless
there is a further increase in Base Salary as provided herein.
4.02.    Annual Bonus. Executive shall also be eligible to receive, in addition
to the Base Salary, an annual bonus having a target amount equal to 35% of
Executive’s Base Salary (“Target Bonus”), with the actual amount being
determined by the Compensation Committee of the Board in its discretion taking
into account the Company’s performance and Executive’s individual performance.
In order to receive a Target Bonus, Executive must be employed by Employer on
the date the bonus is paid.
4.03.    Participation in Benefit Plans. Executive shall be entitled to
participate in all employee benefit plans or programs offered to other senior
executives from time to time (to the extent that Executive meets the
requirements for each such plan or program), including participation in any
health insurance plan, disability insurance plan, dental plan, eye care plan,
401(k) plan, life insurance plan, or other similar plans (all such benefits, the
“Benefit Plans”).
4.04.    Expenses. Employer shall reimburse Executive for all ordinary and
necessary business expenses reasonably incurred by Executive in the performance
of Executive’s duties under this Agreement, subject to the presentment and
approval of appropriate itemized expense statements, receipts, vouchers or other
supporting documentation in accordance with Employer’s normal policies for
expense verification in effect from time to time.




--------------------------------------------------------------------------------




4.05.    Vacation. Executive shall be entitled to twenty (20) vacation days per
calendar year, accruing in accordance with the Company’s vacation policy.
Executive may carry over up to a maximum of 200 hours of annual leave (including
sick pay) at any time, and any unused vacation time beyond that will be
forfeited.
4.06.    Total Compensation. Other than as may be approved by the Board,
Executive shall not receive any other compensation or benefits from the Company
other than as provided in Sections 4.01 through 4.06 hereof.
5.    Payments Upon Termination.
5.01.    Voluntary Resignation without Good Reason. Executive may terminate
Executive’s employment by providing Employer with 30 days’ advance written
notice, which notice period may be waived by the Company in its discretion and
will be deemed to be waived in the case of the Executive’s effective resignation
due to death or Disability (as defined below). If Executive terminates
Executive’s employment (other than for Good Reason (as defined below) or by
reason of death or Disability (as defined below)) (i) Employer shall pay to
Executive the Accrued Obligations (as defined below), (ii) Executive’s
participation in the Benefit Plans shall terminate as of the Termination Date,
and (iii) Employer shall have no other obligations to Executive under this
Agreement, other than those provided in this Section 5.01.
(a)    For purposes of this Agreement, “Accrued Obligations” means: (i)
Executive’s earned and unpaid Base Salary through the Termination Date;
(ii) reimbursement for any reimbursable business expenses incurred by Executive
through the Termination Date in accordance with Section 4.05; and
(iii) Executive’s accrued but unused vacation time as of the Termination Date.
The Accrued Obligations payable hereunder shall be paid no later than sixty (60)
days following Executive’s Termination Date.
(b)    For purposes of this Agreement, “Termination Date” means: the effective
date of Executive’s “separation from service” as defined in Section 409A of the
Internal Revenue Code, or any applicable successor provision in effect at the
Termination Date (the “Code”).
5.02.    Termination by Employer For Cause. If Executive is terminated for
Cause: (i) Employer shall pay to Executive the Accrued Obligations, (ii)
Executive’s participation in the Benefit Plans shall terminate as of the
Termination Date, and (iii) Employer shall have no further obligations to
Executive under this Agreement, other than those provided in this Section 5.02.
For purposes of this Agreement, “Cause” means: (a) Executive’s failure to
substantially perform Executive’s duties with the Company (if Executive has not
cured such failure to substantially perform, if curable, within thirty (30) days
after Executive’s receipt of written notice thereof from the Board that
specifies the conduct constituting Cause under this clause (a)); (b) Executive’s
willful misconduct, or gross negligence in the performance of Executive’s duties
hereunder; (c) the conviction of Executive, or the entering by Executive of a
guilty plea or plea of no contest with respect to, any crime that constitutes a
felony or involves fraud, dishonesty or moral turpitude; (d) Executive’s
commission of an act of fraud,




--------------------------------------------------------------------------------




embezzlement or misappropriation against the Company; (e) Executive’s material
breach of the fiduciary duty owed by Executive to Company; (f) Executive’s
engaging in any improper conduct that has or is likely to have an adverse
economic or reputational impact on the Company; or (g) Executive’s material
breach of this Agreement (if Executive has not cured such breach, if curable,
within thirty (30) days after Executive’s receipt of written notice thereof from
the Board that specifies the conduct constituting Cause under this clause (g)).
5.03.    Termination by Employer Without Cause or by Executive for Good Reason.
If Executive is terminated by Employer without Cause or by Executive for Good
Reason: (i) Employer shall pay to Executive the Accrued Obligations, (ii)
Executive shall be entitled to receive the Severance Benefits (as defined below
in Section 5.05 and subject to the conditions described therein and in Section
5.06, (iii) Employer shall pay to Executive any earned, but unpaid, bonus
obligation relating to the prior fiscal year payable at the same time as bonuses
are paid to the senior management team (but not later than March 15 of the
subsequent fiscal year) and (iv) Employer shall have no further obligations to
Executive under this Agreement, other than those provided in this Section 5.03.
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events (without Executive’s consent):
(a)    a material adverse change in Executive’s functions, duties, or
responsibilities as Title with the Company, which change would cause Executive’s
position to become one of materially lesser responsibility, importance, or
scope;
(b)    a material change in the geographic location at which Executive must
perform services to the Company of 50 miles or more from the Company’s
headquarters in Rockville, Maryland (unless Executive is permitted to
telecommute rather than work at the Company’s new headquarters); or
(c)    a material breach of this Agreement by the Company.
Notwithstanding the foregoing, no such event shall constitute “Good Reason”
unless (A) Executive shall have given written notice of such event to the
Company within six (6) months after the initial occurrence thereof, (B) the
Company shall have failed to cure the condition constituting Good Reason within
thirty (30) days following the delivery of such notice (or such longer cure
period as may be agreed upon by the parties), and (C) Executive terminates
employment within thirty (30) days after expiration of such cure period.
5.04.    Termination by Employer due to Executive’s Death or Disability. If
Executive’s employment is terminated by reason of death or Disability (as
defined below): (i) Employer shall pay to Executive the Accrued Obligations,
(ii) Employer shall pay to Executive any earned, but unpaid, bonus obligation
relating to the prior fiscal year payable at the same time as bonuses are paid
to the senior management team (but not later than March 15 of the subsequent
fiscal year), (iii) Executive’s participation in the Benefit Plans shall
terminate as of the Termination Date (except to the extent Executive is eligible
for continued death or disability benefits under the applicable Employer plan),
and (iv) Employer shall have no further obligations to Executive under this
Agreement, other than those provided in this Section 5.04. For the purposes of
clarity, nothing in this Section 5.04 is to be construed




--------------------------------------------------------------------------------




as limiting Executive’s right to recover insurance proceeds under the Company’s
life or disability insurance benefit plans that would otherwise be applicable to
Executive’s death or Disability. For purposes of this Agreement, “Disability”
means (a) Executive being determined to be totally disabled as defined by
guidelines of the then-existing Company disability insurance plan in which
Executive is participating, or (b) a determination by the Social Security
Administration that the Executive is “totally disabled” or (c) Executive’s
inability to engage in comparable professional activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
5.05.    Severance Benefits: “Severance Benefits” means:
(a)    The payment to Executive of the Severance Amount in substantially equal
installments over one year (with the first payment commencing on the first
payroll date that occurs at least 28 days following the Termination Date), in
accordance with Employer’s normal payroll practices (“Severance Period”). If the
Executive’s termination is in connection with or in the twelve (12) months
following a Change of Control, then Severance Amount means (i) one year of
Executive’s then-current Base Salary plus (ii) the Target Bonus multiplied by
the Executive’s then-current Base Salary. If the Executive’s termination
precedes a Change of Control, then Severance Amount means (x) one year of
Executive’s then-current Base Salary plus (y) the Target Bonus multiplied by the
Executive’s then-current Base Salary, prorated for the number of days that have
elapsed between January 1 of the calendar year of termination and the
Termination Date.
(b)    The continuation of Executive’s participation in the Company’s medical,
dental, and vision benefit plans at the same premium cost to Executive as
charged to Executive immediately prior to the Termination Date for a period of
twelve (12) months immediately following the Termination Date, or if earlier,
until Executive obtains other employment which provides the same type of
benefit; provided, however, that (a) it is understood and agreed that such
continued medical, dental and vision benefits may at the election of the Company
be provided by Executive electing the continuation of such coverage pursuant to
COBRA with the Company reimbursing Executive for COBRA premiums to the extent
required so that Executive’s premium cost for the coverage in effect for
Executive prior to the Termination Date is substantially the same as immediately
prior to the Termination Date, and (b) if the Company determines, in its
reasonable judgment, that providing medical, dental, and/or vision benefits in
accordance with the preceding provisions of this Section 5.05(b) would result in
a violation of applicable law, the imposition of any penalties under applicable
law, or adverse tax consequences for participants covered by the Company’s
medical, dental, and/or vision plans, the Company may terminate such coverage
(or reimbursement) with respect to Executive and instead pay to Executive
taxable cash payments at the same time and in the same amounts as the Company
would have paid as premiums (or as COBRA premium reimbursements) to provide such
coverage. 
(c)    If the Termination Date occurs upon or within one year after the
occurrence of a Change in Control, each stock option granted by the Company to
Executive that




--------------------------------------------------------------------------------




is outstanding as of the Termination Date and is not fully vested as of the date
of the Termination Date shall, as of the date Executive provides the Company
with the Irrevocable Release provided for in Section 5.06 (but only if the
Irrevocable Release is provided within the period provided for by Section 5.06),
become vested with respect to 100% of the shares with respect to which the stock
option is not vested as of the Termination Date; provided, however that in no
event shall any such option vest to the extent the option has expired prior to
the date Executive provides the Company with the Irrevocable Release. For the
avoidance of doubt, in the event that any of Executive’s unvested stock options
are to be terminated in connection with a Change of Control, Executive shall
nonetheless be entitled to the accelerated vesting of 100% of the unvested stock
options described in and subject to the conditions of this clause (c).
(i)    For purposes of this Agreement, “Change of Control” means, and shall be
deemed to have occurred, if:
a.
any Person, excluding (i) employee benefit plans of the Company or any of its
Affiliates, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, which Rules shall apply for purposes of this
clause (a) whether or not the Company is subject to the Exchange Act), directly
or indirectly, of Company securities representing more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities
(“Voting Power”);

b.
the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental Transaction”)
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined Voting Power immediately after such Fundamental Transaction of (i)
the Company’s outstanding securities, (ii) the surviving entity’s outstanding
securities, or (iii) in the case of a division, the outstanding securities of
each entity resulting from the division;

c.
the stockholders of the Company approve a plan of complete liquidation or
winding‑up of the Company or the consummation of the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets; or





--------------------------------------------------------------------------------




d.
during any period of 24 consecutive months, individuals who at the beginning of
such period constituted the Board (including for this purpose any new director
whose election or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who were directors at the beginning of such period or whose appointment,
election or nomination was previously so approved or recommended) cease for any
reason to constitute at least a majority of the Board.



(d)    The foregoing payment of Severance Benefits are expressly conditioned on
receipt by the Company of an Irrevocable Release (as defined below) and the
expiration of any statutory revocation period without any such revocation. To
the extent such an Irrevocable Release has not been received by the Company, the
time periods for payment of the Severance Benefits may be tolled by the Company
until receipt of such an Irrevocable Release and expiration of such revocation
period, at which point the Company may make a one-time catch-up payment for the
applicable time period and then resume the regular periodic payment of Severance
Benefits as provided in this Section 5.05.
5.06    Required Delivery of Irrevocable Release; Compliance with Section 6
Obligations. Notwithstanding the provisions of Section 5.05, as a condition to
entitlement to the Severance Benefits, Executive must provide to the Company an
Irrevocable Release not later than the twenty-first (21st) day after the Date of
Termination (or longer, to the extent there is an applicable statutory period
pursuant to which Executive may consider and/or revoke such release and such
period has lapsed without any such revocation). In the event Executive fails to
provide an Irrevocable Release to the Company within such period, the Company
will immediately cease to pay or provide any further Severance Benefits and no
accelerated vesting of stock options pursuant to Section 5.05(c) shall occur.
“Irrevocable Release” means a confidential separation agreement and release of
claims, in the form attached Exhibit A (as may be modified to reflect any change
in laws or regulations that would pertain to such an agreement and release at
the time of separation) that has been executed by Executive, delivered to the
Company, and become irrevocable by Executive. In addition, in the event that
Executive breaches the obligations under Section 6 of this Agreement at any time
during the Severance Period, Executive will cease to be entitled to any further
Severance Benefits.
6.    Promises and Covenants Regarding Confidential Information and Goodwill;
Inventions and Assignment; Restrictive Covenants.
6.01.    Confidential Information and Goodwill. In consideration of Executive’s
promises and covenants contained in this Agreement, including Executive’s
promise and covenant not to disclose Confidential Information, Employer will
provide Executive with Confidential Information. In further consideration of
Executive’s promises and covenants contained in this Agreement, including
Executive’s promise and covenant to utilize the Goodwill exclusively for the
benefit of Employer,




--------------------------------------------------------------------------------




Employer will allow Executive to receive Confidential Information concerning the
Company’s customers, labs, vendors and employees and, to the extent required to
fulfill Executive’s duties, the Company will permit Executive to represent the
Company on its behalf with such persons. To the extent that Executive’s duties
involve sales or customer relations, the Company will permit Executive to
utilize the Goodwill in Executive’s sales efforts and will provide sales support
to Executive similar to that which it provides to its sales representatives.
6.02.    Duties. While employed by Company, Executive shall perform the duties
required of Executive hereunder and shall devote Executive’s best efforts and,
subject to the matters set forth on Schedule 1 (as amended from time to time by
mutual written agreement of the parties), exclusive business time, energy and
skill to performing such duties; not make any disparaging remarks regarding
Company to any person with whom Company has business relations, including any
employee or vendor of Company; use the Goodwill solely for the benefit of
Company; and not interfere in such Goodwill, either during or following
Executive’s employment with Company.
6.03.    Delivery of Company Property. Executive recognizes that all documents,
magnetic media and other tangible items which contain Confidential Information
are the property of Company exclusively. Upon request by Company or termination
of Executive’s employment with Company, Executive shall promptly return to
Company all Confidential Information and Company Property within Executive’s
possession and control, and shall refrain from taking any Confidential
Information or Company Property or allowing any Confidential Information or
Company Property to be taken from Company; and immediately return to Company all
information pertaining to Company or Company Property in Executive’s possession.
6.04.    Promise and Covenant Not to Disclose. The parties acknowledge that
Company is the sole and exclusive owner of Confidential Information, and that
Company has legitimate business interests in protecting Confidential
Information. The parties further acknowledge that Company has invested, and
continues to invest, considerable amounts of time and money in obtaining,
developing, and preserving the confidentiality of Confidential Information and
that, by reason of the trust relationship arising between Executive and Company,
Executive owes Company a fiduciary duty to preserve and protect Confidential
Information from all unauthorized disclosure and unauthorized use. Executive
shall not, directly or indirectly, disclose Confidential Information to any
third party (except to Executive’s attorneys, the Company’s personnel, other
persons designated in writing by the Company, or except as otherwise provided by
law) or use Confidential Information for any purpose other than for the direct
benefit of Company while in Company’s employ and thereafter.
6.05.    Inventions and Assignment. Executive agrees that he will promptly
disclose to the Company any and all Company Inventions and that Executive hereby
irrevocably assigns to the Company all ownership rights in and to any and all
Company Inventions.  During Executive’s employment or at any time thereafter,
upon request of the Company, Executive will sign, execute and deliver any and
all documents or instruments, including, without limitation, patent
applications, declarations, invention assignments and copyright assignments, and
will take reasonable action which the Company shall request to perfect in the
Company trademark, copyright or patent rights with respect to Company
Inventions, or to otherwise protect the Company’s trade secrets and proprietary
interests. The




--------------------------------------------------------------------------------




term “Inventions” means discoveries; developments; trade secrets; processes;
formulas; data; lists; software programs; graphics; artwork; logos, and all
other works of authorship, ideas, concepts, know-how, designs, and techniques,
whether or not any of the foregoing is or are patentable, copyrightable, or
registrable under any intellectual property laws or industrial property laws in
the United States. The term “Company Inventions” means all Inventions that (a)
relate to the business or proposed business of the Company or any of its
predecessors or that are discovered, developed, created, conceived, reduced to
practice, made, learned or written by Executive, either alone or jointly with
others, in the course of Executive’s employment; (b) utilize, incorporate or
otherwise relate to Confidential Information; or (c) are discovered, developed,
created, conceived, reduced to practice, made, or written by him using property
or equipment of the Company or any of its predecessors. Executive agrees to
promptly and fully communicate in writing to the Company (to such department or
officer of the Company and in accordance with such procedures as the Company may
direct from time to time) any and all Company Inventions. Executive acknowledges
and agrees that any work of authorship by Executive or others comprising Company
Inventions shall be deemed to be a “work made for hire,” as that term is defined
in the United States Copyright Act (17 U.S.C. § 101 (2000)). To the extent that
any such work of authorship may not be deemed to be a work made for hire,
Executive hereby irrevocably assigns any ownership rights Executive may have in
and to such work to the Company. This Agreement does not apply to any Inventions
Executive made or to which Executive contributed before Executive’s employment
with the Company.
6.06.    Other Promises and Covenants.
(a)    During Executive’s employment with Company and for a period of 12 months
following termination of employment for any reason (the “Non-Competition
Period”), Executive shall not either directly or indirectly, on Executive’s own
or another’s behalf, engage in or assist others in any of the following
activities (except on behalf of Company):
(i)    (whether as principal, agent, partner or otherwise) engage in, own,
manage, operate, control, finance, invest in, participate in, or otherwise carry
on, or be employed by, associated with, or in any manner connected with, lend
such Executive’s name to, lend Executive’s credit to, or render services or
advice to a Competing Business anywhere in the Geographic Area; provided,
however, that Executive may be employed by a Competing Business if (A) the role
and responsibilities to be taken by Executive can clearly be segregated from any
responsibility relating to the competing Company Business and (B) such Competing
Business provides the Company with written confirmation acknowledging
Executive’s obligations under this Agreement with such Competing Business’s
agreement that it will ensure that Executive’s role and responsibilities will be
segregated in such manner;
(ii)    provide or develop any products, technology or services that are the
same or Substantially Similar to the products, technology and services provided
or developed by the Company or any of its Affiliates;




--------------------------------------------------------------------------------




(iii)    induce or attempt to induce any customer, agent, supplier, licensee, or
business relation of the Company or any of its Affiliates to cease doing
business with the Company or any of its Affiliates, or in any way interfere with
the relationship between any customer, supplier, licensee, or business relation
of the Company or any of its Affiliates; or
(iv)    on behalf of a Competing Business, solicit or attempt to solicit the
business or patronage of any Person who is a customer or agent of the Company or
any of its Affiliates, whether or not Executive had personal contact with such
Person.
For clarity, this Section 6.06(a) does not prohibit Executive from working at a
non-Competing Business in the Geographic Area.


(b)    During Executive’s employment with Company and for a period of 12 months
following termination of employment for any reason (the “Non-Solicitation
Period”), Executive shall not either directly or indirectly, on Executive’s own
or another’s behalf, engage in or assist others in any of the following
activities:
(i)    solicit, encourage, or take any other action which is intended to induce
any employee, independent contractor or agent of the Company or any of its
Affiliates to terminate Executive’s employment or other business relationship
with the Company or such Affiliate;
(ii)    in any way interfere in any manner with the employment or other business
relationship between the Company and/or any of its Affiliates, on the one hand,
and any employee, independent contractor or agent of the Company or such
Affiliate, on the other hand; or
(iii)    employ, or otherwise engage as an employee, independent contractor or
otherwise, any individual who was an employee or was otherwise affiliated with
the Company or any of its Affiliates from the period beginning one year prior to
Executive’s last day of employment and continuing through the expiration of the
Non-Solicitation Period.
provided, however, that nothing set forth in this Section 6 shall prohibit
Executive from owning, as a passive investment, not in excess of five percent
(5%) in the aggregate of any class of capital stock of any corporation if such
stock is publicly traded and listed on any national or regional stock exchange
or reported on the Nasdaq Stock Market.
6.07.    Definitions. For purposes hereof:
(a)    “Affiliate” means, with respect to any Entity, any Entity that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
under common control with, such Entity.




--------------------------------------------------------------------------------




(b)    “Agreement” means this Employment Agreement.
(c)    “Company Business” means the research, development, testing and/or
marketing/sales of pharmaceutical products or processes that are, rely on,
target or rely upon (i) monoclonal antibodies directed against HER2 or B7-H3
that are in active clinical development (meaning that an IND has been filed and
accepted by the FDA or EMA with respect to that product candidate and the
Company is developing the protocol, enrolling sites or patients or analyzing
patients with respect to a human clinical trial for such product candidate),
(ii) any bi-specific or multi-specific antibody-based protein targeting any of
the Company’s product candidates that are in active clinical development (as
described in (i))), or (iii) any target or specific combination of targets that
is the subject of pre-clinical research and for which the Company intends to
file an IND for a product candidate with such specificity or specificities in
the 12 months following Termination.


(d)    “Company Property” means all physical materials, documents, information,
keys, computer software and hardware, including laptop computers and mobile or
handheld scheduling computers, manuals, data bases, product samples, tapes,
magnetic media, technical notes and any other equipment or items which Company
provides for or to Executive or which otherwise belongs to the Company, and
those documents and items which Executive may develop or help develop while in
Company’s employ, whether or not developed during regular working hours or on
Company’s premises. The term “Company Property” shall include the original of
such materials, any copies thereof, any notes derived from such materials, and
any derivative work of such materials.
(e)    “Competing Business” means any other Entity engaged in the Company
Business, other than the Company and its Affiliates. For clarity, “Competing
Business” does not include the Food & Drug Administration, any of the National
Institutes of Health or other government or regulatory agencies, and non-profit
Entities are applicable only to the extent they are engaged in the research
and/or development of biopharmaceutical products.
(f)    “Confidential Information” means the trade secrets and other information
of Company, including but not limited to (i) the customer lists, customer
contact information, customer purchase information, pricing information,
strategic and marketing plans, compilations of customer information, names of
employees, contracts with third parties, training, financial and marketing
books, sales projections, internal employer databases, reports, manuals and
information including information related to Company, its Affiliates or its
customers, including those documents and items which any employee may develop or
help develop while in the employ of the Company or any of its Affiliates,
whether or not developed during regular working hours or on the premises of the
Company or such Affiliate; (ii) the identity, skills, personnel file
information, performance appraisals and compensation of job applicants,
employees, contractors, and consultants; (iii) specialized training; (iv) source
code, scripts, user screens, reports or any other information pertaining to the
internal information technology or




--------------------------------------------------------------------------------




network of the Company and/or its Affiliates, including the proprietary database
system commonly referred to as the Office System; and (v) information related to
inventions owned by the Company or any of its Affiliates or licensed from third
parties; and unless the context requires otherwise, the term “Confidential
Information” includes the original of such materials, any copies thereof, any
notes derived from such materials, and any derivative work of such materials.
The term “Confidential Information” does not include (1) information that was or
becomes generally available publicly other than through disclosure by Executive,
or (2) is required to be disclosed to any governmental agency or self-regulatory
body or is otherwise required to be disclosed by law. Unless the context
requires otherwise, the term “Confidential Information” shall include the
original of such materials, any copies thereof, any notes derived from such
materials, and any derivative work of such materials.
(g)    “Entity” means and includes any person, partnership, association,
corporation, limited liability company, trust, unincorporated organization or
any other business entity or enterprise.
(h)    “Geographic Area” mean those states in the United States in which the
Company or any of its subsidiaries conducts business and has a physical
location, or in which its products are being sold or marketed at the time of the
termination of Executive’s employment.
(i)    “Goodwill” means the value of the relationships between the Company and
its agents, customers, vendors, labs, and employees.
(j)    “Substantially Similar” means substantially competitive to the products
or services being developed, manufactured or sold by the Company during and/or
at the end of Executive’s employment, or are marketed to substantially the same
type of user or customer as that to which the products and services of the
Company are marketed or proposed to be marketed.
6.08.    Acknowledgements Regarding Other Promises and Covenants. With regard to
the promises and covenants set forth herein, Executive acknowledges and agrees
that:
(a)    the restrictions are ancillary to an otherwise enforceable agreement
including the provisions of this Agreement regarding the disclosure, ownership
and use of the Confidential Information and Goodwill of Company;
(b)    the limitations as to time, geographical area, and scope of activity to
be restricted are reasonable and acceptable to Executive, and do not impose any
greater restraint than is reasonably necessary to protect the Goodwill and other
legitimate business interests of Company;
(c)    the performance by Executive, and the enforcement by Company, of such
promises and covenants will cause no undue hardship on Executive;
(d)    Executive will play a key business role for the Company in which he will
have access to the Company’s Confidential Information and Goodwill;




--------------------------------------------------------------------------------




(e)    the time periods covered by the promises and covenants will not include
any period(s) of violation of, or any period(s) of time required for litigation
brought by Company to enforce any such promise or covenant, it being understood
that the extension of time provided in this paragraph may not exceed two (2)
years.
6.09.    [Reserved.]
6.10.    Independent Elements. The parties acknowledge that the promises and
covenants contained in Section 6 above are essential independent elements of
this Agreement and that, but for Executive agreeing to comply with them, Company
would not employ Executive. Accordingly, the existence or assertion of any claim
by Executive against Company, whether based on this Agreement or otherwise,
shall not operate as a defense to Company’s enforcement of the promises and
covenants in Section 6. An alleged or actual breach of the Agreement by Company
will not be a defense to enforcement of any such promise or covenant, or other
obligations of Executive to Company. The promises and covenants in Section 6
will remain in full force and effect whether Executive is terminated by Company
or voluntarily resigns.
6.11.    Remedies for Breach of Agreement. Executive acknowledges that
Executive’s breach of any promise or covenant contained in Section 6 will result
in irreparable injury to Company and that Company’s remedies at law for such a
breach will be inadequate. Accordingly, Executive agrees and consents that
Company, in addition to all other remedies available at law and in equity, shall
be entitled to both preliminary and permanent injunctions to prevent and/or halt
a breach or threatened breach by Executive of any such promise or covenant, and
Executive waives the requirement of the posting of any bond in connection with
such injunctive relief. Executive further acknowledges and agrees that the
promises and covenants contained in Section 6 are enforceable, reasonable, and
valid.
6.12    Directors and Officers Insurance. During Executive’s period of
employment with the Company (and for any applicable “tail-period” thereafter),
Executive shall be covered under a director and officer’s liability insurance
policy that provides insurance coverage for Executive on substantially the same
terms and conditions as the other senior executives of the Company.


7.    Miscellaneous.
7.01.    Governing Law; Arbitration
(a)    This Agreement is made under and shall be governed by and construed in
accordance with the laws of Maryland, without regard to its conflicts of law
principles.
(b)    With respect to claims by the Company against Executive related to
Executive’s threatened or actual breach of Section 6 of this Agreement, each
Party hereby irrevocably agrees that all actions or proceedings concerning such
disputes may be brought by the Company in (a) the United States District Court
for the District of Maryland; or (b) in any court of the State of Maryland
sitting in Montgomery County, provided that the United States District Court
lacks subject matter jurisdiction over such action or proceeding. Executive
consents to jurisdiction of and venue in the courts in the State of Maryland set
forth in this Section, and




--------------------------------------------------------------------------------




hereby waives to the maximum extent permitted by applicable law any objection
which Executive may have based on improper venue or forum non conveniens.
(c)    Except to the extent provided for in subsection (b) above, the Company
and Executive agree that any claim, dispute or controversy arising under or in
connection with this Agreement, or otherwise in connection with Executive’s
employment by the Company or termination of his employment (including, without
limitation, any such claim, dispute or controversy arising under any federal,
state or local statute, regulation or ordinance or any of the Company’s employee
benefit plans, policies or programs) shall be resolved solely and exclusively by
binding, confidential, arbitration. The arbitration shall be held in Rockville,
MD (or at such other location as shall be mutually agreed by the parties). The
arbitration shall be conducted in accordance with the Commercial Rules of the
American Arbitration Association (the “AAA”) in effect at the time of the
arbitration, including the Expedited Procedures. All fees and expenses of the
arbitration, including a transcript if either requests, shall be borne equally
by the parties. Each party is responsible for the fees and expenses of its own
attorneys, experts, witnesses, and preparation and presentation of proofs and
post-hearing briefs (unless the party prevails on a claim for which attorney’s
fees are recoverable under law). In rendering a decision, the arbitrator shall
apply all legal principles and standards that would govern if the dispute were
being heard in court. This includes the availability of all remedies that the
parties could obtain in court. In addition, all statutes of limitation and
defenses that would be applicable in court, will apply to the arbitration
proceeding. The decision of the arbitrator shall be set forth in writing, and be
binding and conclusive on all parties. Any action to enforce or vacate the
arbitrator’s award shall be governed by the Federal Arbitration Act, if
applicable, and otherwise by applicable state law. If either the Company or
Executive improperly pursues any claim, dispute or controversy against the other
in a proceeding other than the arbitration provided for herein, the responding
party shall be entitled to dismissal or injunctive relief regarding such action
and recovery of all costs, losses and attorney’s fees related to such action. If
Company and Executive cannot mutually agree on selection of an arbitrator, the
AAA rules then in effect regarding arbitrator selection will be used to select
an arbitrator.
7.02.    Entire Agreement. This Agreement and the documents referenced herein
(including applicable stock option agreements and the equity plans to which they
relate) contain the entire agreement of the parties relating to the employment
of Executive by Employer and the ancillary matters discussed herein and
supersedes all prior agreements, negotiations and understandings with respect to
such matters, including, without limitation, any term sheet between the parties
hereto with respect to such matters, and the parties hereto have made no
agreements, representations or warranties relating to such employment or
ancillary matters which are not set forth herein.
7.03.    Withholding Taxes. Employer may withhold from any compensation and
Benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.
7.04.    Golden Parachute Limit.  Notwithstanding any other provision of this
Agreement, in the event that any portion of the Severance Benefits or any other
payment or benefit




--------------------------------------------------------------------------------




received or to be received by Executive (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (collectively, the “Total
Benefits”) would be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Total Benefits shall be reduced to the extent
necessary so that no portion of the Total Benefits is subject to the Excise Tax;
provided, however, that no such reduction in the Total Benefits shall be made if
by not making such reduction, Executive’s Retained Amount (as hereinafter
defined) would be more than ten percent (10%) greater than Executive’s Retained
Amount if the Total Benefits are so reduced.  All determinations required to be
made under this Section 7.04 shall be made by tax counsel selected by the
Company and reasonably acceptable to Executive (“Tax Counsel”), which
determinations shall be conclusive and binding on Executive and the Company
absent manifest error.  All fees and expenses of Tax Counsel shall be borne
solely by the Company.  Prior to any reduction in Executive’s Total Benefits
pursuant to this Section 7.04, Tax Counsel shall provide Executive and the
Company with a report setting forth its calculations and containing related
supporting information.  In the event any such reduction is required, the Total
Benefits shall be reduced in the following order: (i) the Severance Amount (in
reverse order of payment), (iii) any other portion of the Total Benefits that
are not subject to Section 409A of the Code (other than Total Benefits resulting
from any accelerated vesting of equity awards), (iv) other Total Benefits that
are subject to Section 409A of the Code in reverse order of payment, and (v)
Total Benefits that are not subject to Section 409A and arise from any
accelerated vesting of any equity awards.  “Retained Amount” shall mean the
present value (as determined in accordance with sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on Executive with respect thereto.
7.05.    Compliance With Section 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code (including the exceptions thereto),
to the extent applicable, and shall be interpreted accordingly.  If any
provision contained in this Agreement conflicts with the requirements of
Section 409A of the Code (or the exemptions intended to apply under this
Agreement), this Agreement shall be deemed to be reformed to comply with the
requirements of Section 409A of the Code (or applicable exemptions thereto). 
Notwithstanding anything to the contrary herein, for purposes of determining
Executive’s entitlement to the Severance Benefits under Section 5 hereof,
(a) Executive’s employment shall not be deemed to have terminated unless and
until Executive incurs a “separation from service” as defined in Section 409A of
the Code, and (b) the effective date of any termination or resignation of
employment (or any similar term) shall be the effective date of Executive’s
separation from service.  Reimbursement of any expenses provided for in this
Agreement shall be made in accordance with the Company’s policies (as
applicable) with respect thereto as in effect from time to time (but in no event
later than the end of calendar year following the year such expenses were
incurred) and in no event shall (i) the amount of expenses eligible for
reimbursement hereunder during a taxable year affect the expenses eligible for
reimbursement in any other taxable year or (ii) the right to reimbursement be
subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary herein, if a payment or benefit under this Agreement is
due to a “separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and Executive is determined to be a “specified employee” (as determined under
Treas. Reg. § 1.409A-1(i)), such payment shall, to the extent necessary to
comply with the requirements of Section 409A of the Code, be made on the later
of (x) the date specified by the foregoing provisions of this Agreement or (y)
the date




--------------------------------------------------------------------------------




that is six (6) months after the date of Executive’s separation from service
(or, if earlier, the date of Executive’s death).  Any installment payments that
are delayed pursuant to the provisions of this section shall be accumulated and
paid in a lump sum on the first day of the seventh month following Executive’s
separation from service (or, if earlier, upon Executive’s death) and the
remaining installment payments shall begin on such date in accordance with the
schedule provided in this Agreement.   To the extent permitted by Section 409A,
each payment hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code. Notwithstanding the foregoing, to the extent this
Agreement (or any provision of this Agreement) is determined not to be compliant
with Section 409A of the Code, the Company shall not be liable for any resulting
taxes to be paid by Executive.
7.06.    Amendments. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and signed by both Executive and Employer.
7.07.    Severability; Reformation. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable Law but if any provision of this Agreement is held to be
invalid, illegal or unenforceable under any applicable Law or rule, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected or impaired thereby. If any provision of this Agreement is
found invalid, illegal or unenforceable because it is too broad in scope, too
lengthy in duration or violates any Law or regulation, it shall be reformed by
limiting its scope, limiting its duration or construing it to avoid such
violation (as the case may be) while giving the greatest effect to the intent of
the parties as is legally permissible.
7.08.    No Waiver. No waiver of any provision of this Agreement shall in any
event be effective unless the same shall be in writing and signed by the party
against whom such waiver is sought to be enforced, and any such waiver shall be
effective only in the specific instance and for the specific purpose for which
given.
7.09.    Assignment; No Third Party Beneficiary. This Agreement is a personal
service contract, and shall not be assignable by Executive. This Agreement shall
be assignable by Employer to any affiliate of Employer without the written
consent of the Executive. This Agreement shall be assignable by Employer to any
successor to the business of Employer, without the written consent of Executive;
provided, however, that the assignee or transferee is the successor to all or
substantially all of the business assets of Employer and such assignee or
transferee expressly assumes all the obligations, duties, and liabilities of
Employer set forth in this Agreement. Any purported assignment of this Agreement
in violation of this Section 7.09 shall be null and void. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, and no other Person shall have any
right, benefit or obligation hereunder.
7.10.    Counterparts; Facsimile Signatures. This Agreement may be executed in
separate counterparts, each of which will be an original and all of which taken
together shall constitute one and the same agreement, and any party hereto may
execute this Agreement by signing any such counterpart. A facsimile signature by
any party on a counterpart of this Agreement shall be binding and effective for
all purposes. Such party shall subsequently deliver to the other party an
original, executed




--------------------------------------------------------------------------------




copy of this Agreement; provided, however, that a failure of such party to
deliver an original, executed copy shall not invalidate Executive’s or its
signature.
7.11.    Notices. All notices and other communications relating to this
Agreement will be in writing and will be deemed to have been given when
personally delivered, three (3) days following mailing by certified or
registered mail, return receipt requested, and one (1) Business Day following
delivery to a reliable overnight courier or immediately following transmission
by electronic facsimile. All notices to Employer shall be addressed and
delivered to:
MacroGenics, Inc.
9640 Medical Center Drive
Rockville, MD 20850
Attn: General Counsel


or to such other address and facsimile number as designated by Employer in a
written notice to Executive. All notices to Executive shall be addressed and
delivered to:
Eric Risser
XXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXX


or to such other address and facsimile number as Executive has designated in a
written notice to Employer.
7.12.    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
7.13.    Cumulative Remedies. The rights and remedies of the parties hereunder
are cumulative and not exclusive of any rights or remedies any party hereto may
otherwise have.
7.14.    Expenses Relating to this Agreement. Each party shall pay its or
Executive’s own expenses incident to the negotiation, preparation and execution
of this Agreement.


IN WITNESS WHEREOF, Executive and Employer have executed this Employment
Agreement as of the date set forth in the first paragraph.


“EMPLOYER”


MacroGenics, Inc.








--------------------------------------------------------------------------------






By:/s/ Scott Koenig                
Name:    Scott Koenig
Title:    President and CEO








“EXECUTIVE”






/s/ Eric Risser                        


Eric Risser








--------------------------------------------------------------------------------




SCHEDULE 1
OUTSIDE ACTIVITIES




--------------------------------------------------------------------------------




EXHIBIT A


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
Pursuant to the Employment Agreement by and between Eric Risser (“Executive”)
and MacroGenics, Inc. (the “Company”), in order for Executive to receive the
Severance Amount therein, Executive is required to enter into this Separation
Agreement and General Release (this “Release”).
In consideration of the foregoing, of the mutual promises herein contained, of
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged by the Parties, it is agreed as follows:
1.    As of the Termination Date, and at all times forward, Executive will not
hold himself out to any person or entity as being an employee, officer,
representative, or agent of the Company.
2.    In exchange for the considerations provided for in this Agreement
including the receipt of the Severance Amount, Executive hereby completely,
irrevocably, and unconditionally releases and forever discharges the Company,
and any of its affiliated companies, and each and all of their officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, and all persons acting by, through, under, for, or in concert with
them, or any of them, in any and all of their capacities (hereinafter
individually or collectively, the “Released Parties”), from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”) which Executive at any time heretofore had or claimed to have or which
Executive may have or claim to have regarding events that have occurred as of
the Effective Date of this Agreement, including, without limitation, those based
on: any employee welfare benefit or pension plan governed by the Employee
Retirement Income Security Act as amended (hereinafter “ERISA”) (provided that
this release does not extend to any vested retirement benefits of Executive
under Company’s 401(k) Safe Harbor Plan); the Civil Rights Act of 1964, as
amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967 (hereinafter “ADEA”), as
amended; the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act (hereinafter “ADA”), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), Article 49B of the Maryland Code (discrimination), any other federal,
state, or local laws or regulations regarding employment discrimination or
harassment, wages, insurance, leave, privacy or any other matter; any negligent
or intentional tort; any contract, policy or practice (implied, oral, or
written); or any other theory of recovery under federal, state, or local law,
and whether for compensatory or punitive damages, or other equitable relief,
including, but not limited to, any and all claims which Executive may now have
or may have had, arising from or in any way whatsoever connected with
Executive’s employment or contacts, with Company or any other of the Released
Parties.
Executive acknowledges, understands and agrees that Executive has been paid in
full for all hours that Executive has worked for the




--------------------------------------------------------------------------------




Company and that Executive has been paid any and all compensation or bonuses
which have been earned by Executive through the date of execution of this
Agreement other than payments required by Section 5 of the Employment Agreement.
Executive acknowledges, understands and agrees that Executive has not been
denied any leave requested under the FMLA or applicable state leave laws and
that, to the extent applicable, Executive has been returned to Executive’s job,
or an equivalent position, following any FMLA or state leave taken pursuant to
the FMLA or state laws. Executive acknowledges, understands and agrees that
Executive has reported to the Employer’s management personnel any work related
injury or illness that occurred up to and including Executive’s last day of
employment. Executive acknowledges, understands, and agrees that Executive has
no knowledge of any actions or inactions by any of the Released Parties or by
Executive not previously disclosed to the Company that Executive believes could
possibly constitute a basis for a claimed violation of any federal, state, or
local law, any common law or any rule promulgated by an administrative body.
3.    To the extent permitted by law, Executive agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that he will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the EEOC or by any state or local
human rights or employment rights enforcement agency relating to any of the
matters released in this Agreement. Nothing in this Section 3 is intended to
preclude, limit or inhibit Executive’s ability or willingness to cooperate with
any government agency in any investigation of the Released Parties.
4.    Older Workers Benefit Protection Act /ADEA Waiver
4.01.    Executive acknowledges that Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.
4.02.    Executive acknowledges that he has been given the opportunity to review
and consider this Agreement for a full twenty-one days before signing it, and
that, if he has signed this Agreement in less than that time, he has done so
voluntarily in order to obtain sooner the benefits of this Agreement.
4.03.    Executive further acknowledges that he may revoke this Agreement within
seven (7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to Company’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Executive’s intention to revoke this
Agreement. Provided that




--------------------------------------------------------------------------------




Executive does not timely revoke this Agreement, the eighth (8th) day following
Executive’s execution hereof shall be deemed the “Effective Date” of this
Agreement.
4.04.    The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.
5.    Executive shall promptly turn over to the Company any and all documents,
files, computer records, or other materials belonging to, or containing
confidential or proprietary information obtained from, the Company that are in
Executive’s possession, custody, or control, including any such materials that
may be at Executive’s home.
6.    Executive acknowledges his obligation to comply with any confidentiality
or non-disclosure agreement Executive has executed including as set forth in the
Employment Agreement.
7.    The Parties agree that they will keep absolutely confidential, and not
make any future disclosures to anyone except that the Parties may disclose this
Agreement:
7.01.    to enforce this Agreement; and/or
7.02.    to an attorney; and/or
7.03.     tax advisor or attorney in connection with a tax matter; and/or
7.04.    to the United States Internal Revenue Service, or state or local tax
authority upon its request for tax purposes; and/or
7.05.    as required by court order or otherwise required by law or in response
to valid legal process; provided that the Parties may make disclosure to
attorneys, accountants, tax advisors, and family members only if such persons
agree to keep the information confidential; and provided further that before
providing information pursuant to a court order or other legal requirement, the
Party providing such information shall promptly notify the other Party, and to
the extent possible will comply with the court order or other legal requirement
in ways that preserve confidentiality; and
7.06.    to prospective employers consistent with Section 6.09 of the Employment
Agreement.
8.    Executive agrees that Executive will not publicly make or publish any
adverse, disparaging, untrue, or misleading statement or comment about the
Company or any of its officers, directors, employees, or agents. The Company
agrees to instruct its directors, officers, and senior management not to
publicly make or publish any adverse, disparaging, untrue, or misleading
statement or comment about Executive.
9.    Executive agrees to answer questions that the Company may have from time
to time regarding matters that Executive worked on and to cooperate with the
Company, upon request, to assist in the investigation, prosecution or defense of
any claim, grievance, investigation, or audit by or against the




--------------------------------------------------------------------------------




Company. The time requirement for these activities will be nominal, will not be
disruptive to the ability of the Executive to perform his own ongoing personal
or professional responsibilities and will not require travel unless agreed upon
by the Executive. The Company agrees to reimburse Executive for any reasonable
and necessary out-of-pocket expenses he incurs as a result of such cooperation
and to compensate him a reasonable hourly rate in the event such cooperation
exceeds an aggregate of 20 hours (provided that the first 20 hours of
cooperation has been performed to the reasonable satisfaction of the Company).
10.    This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, or its agents. This Agreement shall not in
any way be construed as an admission by Executive of any acts of unlawful
conduct, wrongdoing or discrimination against the Company, and Executive
specifically disclaims any liability to Company on the part of himself or his
agents.
11.    This Agreement shall be binding upon Executive and upon Executive’s
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of the Company, and its representatives, executors,
successors, and assigns. This Agreement shall be binding upon the Company and
upon the Company’s assigns and shall inure to the benefit of Executive and his
heirs, administrators, representatives, executors, successors, and assigns.
12.    This Agreement, including its Exhibits, and any applicable stock option
agreements and the equity plans to which they relate, set forth the entire
agreement between the Company and Executive and, except as expressly provided
for in this Agreement, fully supersedes any and all prior agreements or
understandings between the Company and Executive pertaining to the subject
matter hereof, except that Executive’s obligations in Section 6 of the
Employment Agreement between Executive and the Company shall remain in full
force and effect. In reaching this Agreement, neither the Company nor Executive
has relied upon any representation or promise except those set forth herein. If
any provision, or portion of a provision, of this Agreement is held to be
invalid or unenforceable for any reason, the remainder of the Agreement shall
remain in full force and effect, as if such provision, or portion of such
provision, had never been contained herein. The unenforceability or invalidity
of a provision of the Agreement in one jurisdiction shall not invalidate or
render that provision unenforceable in any other jurisdiction.
13.    This Agreement cannot be amended, modified, or supplemented in any
respect except by written agreement entered into and signed by the Parties.
14.    This Agreement shall be governed by the laws of the State of Maryland
without giving effect to conflict of laws principles, and Executive consents to
exclusive personal jurisdiction in the state and federal courts of the State of
Maryland for any proceeding arising out of or relating to this Agreement. The
language of all parts of the Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
Parties.




--------------------------------------------------------------------------------




15.    Executive acknowledges that he has read each and every section of this
Agreement and that he understands his rights and obligations under this
Agreement. Executive acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and that
Executive has been given the opportunity to consult with an attorney of his
choice before signing this Agreement.
16.    This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.
IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, on the
date(s) set forth below.
Executive




_______________________________________
Eric Risser            /Date




MacroGenics, Inc.




By:____________________________________
Name:                /Date
Title:    




